DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/28/21 is acknowledged.  Claims 6-15 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Light emitting diode with frosted semiconductor layer

Claim Interpretation
The applicant is hereby notified that the examiner is treating claims 1-5 as "product-by-process” claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Claim 1 recites the limitation “wherein the semiconductor substrate, the first metal layer, the second metal layer, the insulation layer, the epitaxial growth layer, and the first electrode are formed in this order.” The limitation is directed to the sequence of the formation. However, the claim is directed to a device, and not a method. The sequence of formation does not result in distinctive structural characteristics beyond the order of the layers (e.g. the layers could be produced in different sequences, and involve bonding together of the layers, but the final sequence would be indistinguishable from if the device was produced in the claimed sequence). Thus, the limitation results in the distinctive characteristics of the order of the layers (e.g. from the bottom of the figure) being (1) the semiconductor substrate, (2) the first metal layer, (3) the second metal layer, (4) the insulation layer, (5) the epitaxial growth layer, and (6) the first electrode. 

Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0157115 A1 (“Chuang”) in view of US 2005/0236632 A1 (“Lai”).
Chuang teaches:
1. A semiconductor light emitting device (Fig. 1B) comprising: 

    PNG
    media_image1.png
    335
    437
    media_image1.png
    Greyscale


a semiconductor substrate 10 (para 21); 
a first metal layer 11 (“reflective layer,” para 18; e.g. In, Al, Au, Ag, etc., para 21) on the semiconductor substrate; 
a second metal layer 12 (“bonding layer,” para 18) containing Au (para 21) on the first metal layer; 
an insulating layer 16 (“current blocking layer”, para 22; e.g. dielectrics such as BCB, SiO2, etc., para 22) on the second metal layer; 
an epitaxial growth layer (one or more of 13, 14, and 15, para 18; it is obvious that these are epitaxial growth layers as the epitaxy for layer 15 is discussed in para 20), the epitaxial growth layer having an uneven surface 153 (para 20); 
a semiconductor layer 17 (“current spreading layer”, para 22; can be semicondcutors such as GaP, InO, SnO, etc., para 22) on the epitaxial growth layer, the semiconductor layer containing Ga; and 


Chuang does not teach that the epitaxial growth layer is on the insulating layer, and wherein the semiconductor substrate, the first metal layer, the second metal layer, the insulation layer, the epitaxial growth layer, and the first electrode are formed in this order (all of the orders are thus ordered, except the insulation layer is not between the second metal layer and the epitaxial growth layer).
Lai teaches that the wherein the semiconductor substrate 370, the metal layer 360, the insulation layer 352, the epitaxial growth layer (i.e. one or more of 340, 330, and 320), and the first electrode 382 are formed in this order (Fig. 10).


    PNG
    media_image2.png
    316
    362
    media_image2.png
    Greyscale





The motivation to do so is that Lai recognizes that there are two embodiments wherein current blocking layers may be located (see Figs. 9 and 10; para 18-19), and would have been obvious to one of ordinary skill in the art that it is “obvious to try” the geometry (or layer order) of Fig. 10 rather than the geometry (or layer order) of Chuang (and Lai’s figure 9). At the time of the invention, there was a recognized need in the art for different geometries (see Figs. 9-10), Lai identified a finite number (two) of embodiments of the geometries, one would be able to implement both with a reasonable expectation of success (as the geometries are both disclosed clearly). See MPEP 2141, section III, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Chuang and Lai together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The semiconductor light emitting device according to claim 1, wherein a height of the uneven surface is lower than a height of the first electrode layer (Fig. 1B).

3. The semiconductor light emitting device according to claim 1, wherein the uneven surface is a frosting processing region (Merriam Webster dictionary defines “to 

5. The semiconductor light emitting device according to claim 1, further comprising a second electrode layer B (para 21) formed on a surface of the semiconductor substrate opposite to a surface on which the first metal layer is formed.  

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0157115 A1 (“Chuang”) in view of US 2005/0236632 A1 (“Lai”) and US 2006/0003467 A1 (“Karnutsch”).
Chuang and Lai teach claim 1, but not wherein the semiconductor substrate is a Ge substrate. Karnutsch teaches wherein the semiconductor substrate 21 is a Ge substrate (para 14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Karnutsch, including the material of the substrate, to the invention of Chuang. The motivation to do so is that is produces the predictable results of using a substrate that is “readily tolerated” with III-V semiconductors, having a price only about half that of GaAs (see para 14) (GaAs, being one of the substrate materials preferred by Chuang). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819